******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          STATE OF CONNECTICUT v. JOHN
                WILLIAM DAVIS, JR.
                    (SC 19511)
   Rogers, C. J., and Palmer, McDonald, Espinosa and Robinson, Js.
    Argued November 15, 2016—officially released March 14, 2017

   Jonathan M. Sousa, special deputy assistant state’s
attorney, with whom, on the brief, were Michael Dear-
ington, former state’s attorney, and Lisa D’Angelo,
assistant state’s attorney, for the appellant (state).
  Laila M. G. Haswell, senior assistant public defender,
with whom, on the brief, was Lauren Weisfeld, chief
of legal services, for the appellee (defendant).
                          Opinion

   ESPINOSA, J. In this certified appeal, the state
appeals from the judgment of the Appellate Court,
which reversed in part the judgment of the trial court
convicting the defendant, John William Davis, Jr., of,
inter alia, carrying a pistol without a permit in violation
of General Statutes § 29-35 (a) and unlawful possession
of a weapon in a vehicle in violation of General Statutes
(Rev. to 2011) § 29-38 (a).1 State v. Davis, 156 Conn.
App. 175, 195, 111 A.3d 567 (2015). The state contends
that the Appellate Court improperly concluded that the
evidence presented at trial was insufficient to support
the defendant’s conviction of those offenses because
the state failed to offer direct evidence to prove that
the defendant lacked a temporary state pistol permit
issued by a town in the first instance. Id., 180–81. We
agree and, accordingly, reverse in part the judgment of
the Appellate Court.
   The jury reasonably could have found the following
facts. On July 24, 2011, while assisting another officer
during a motor vehicle stop on Poplar Street in New
Haven, Officer Juan Ingles of the New Haven Police
Department observed a grey Nissan traveling down the
street with no front license plate in violation of General
Statutes § 14-18. As the Nissan approached his position,
Ingles also observed that the Nissan had two occupants:
a driver, who was later identified as the defendant, and
a passenger. Ingles observed that the defendant was
not wearing a seat belt. After noticing the two violations,
Ingles decided to initiate a motor vehicle stop and
backed his patrol car into a driveway in order to position
himself to view the number on the rear license plate
of the Nissan. Ingles entered the license plate number
into his patrol car’s mobile data terminal and discovered
that the plate was registered to a vehicle of a different
make and model. Ingles then pulled his patrol car
behind the Nissan and activated his emergency lights
in order to conduct a motor vehicle stop. The defendant
did not immediately stop the vehicle and proceeded to
drive for a number of blocks before pulling the Nissan
over. Once the Nissan stopped, Ingles, suspecting that
the occupants might flee, remained in his patrol car but
opened and slammed shut the door to his patrol car so
that the occupants might believe that he was out of his
vehicle. After the door was slammed shut, the defen-
dant, still operating the Nissan, fled.
   Ingles pursued the Nissan, and the defendant led him
on a high speed chase through New Haven. The defen-
dant drove through red lights, drove on the wrong side
of the road, and failed to yield to traffic. The defendant
eventually entered the highway, Interstate 91, and trav-
eled for a distance before exiting via an entrance
ramp—traveling the wrong way. With more patrol cars
joining Ingles in the pursuit, the defendant drove onto
sidewalks, over lawns, and directly toward at least one
patrol car, whose operator narrowly avoided the colli-
sion by leaving the road. When the Nissan struck a
curb and became immobilized, the defendant and his
passenger exited the vehicle and fled on foot. Ingles
pursued the defendant on foot and observed that imme-
diately upon exiting the Nissan and intermittently
throughout the pursuit, the defendant held the waist-
band of his pants. Another officer pursued the pas-
senger.
   The defendant ran toward the rear of a nearby restau-
rant and scaled a dumpster, where Ingles observed the
defendant reach into his waistband, withdraw a black
handgun, raise it above his head, and throw it into the
dumpster. The defendant jumped off the dumpster and
ran through a busy intersection onto residential proper-
ties. After running through a number of yards, the defen-
dant attempted to jump a fence, but was blocked by
debris, causing him to be cornered by Ingles and other
police officers.
   The defendant again attempted to flee, did not comply
with the officers’ orders, and continued holding his
waistband, which prompted Ingles to use a Taser on
the defendant twice. As Ingles and the other officers
attempted to lift the defendant to his feet, he attempted
to bite Ingles, causing Ingles to use his Taser a third
time. Ingles used his Taser on the defendant a fourth
time after the defendant pushed him. Once the defen-
dant was subdued, Ingles identified the defendant by a
Connecticut identification card found on his person.
   A police canine unit trained in evidence recovery was
brought to the dumpster where Ingles had observed the
defendant discarding the handgun. After the police dog
alerted to the dumpster, the officers searched and dis-
covered a Smith & Wesson, Model SW 40F, .40 caliber
handgun, which matched the description of the gun that
Ingles had observed the defendant remove from his
waistband and discard in the dumpster. The handgun,
which was loaded and had a round in the chamber, was
later transported to the forensic science laboratory of
the Department of Emergency Services and Public Pro-
tection (department), where James Stephenson, a mem-
ber of the firearm and tool mark section, determined
that it was fully operable and had a partially obliterated
serial number. Stephenson determined that the serial
number had been damaged intentionally. Utilizing an
undamaged bar code on the gun, Stephenson ascer-
tained its serial number. After searching for that serial
number in the NCIC database,2 Stephenson discovered
that the gun had been stolen in Hamden. Ingles also
testified that after the firearm was recovered, he deter-
mined that the defendant was lawfully unable to carry
a firearm.
  The defendant was arrested and charged with crimi-
nal possession of a firearm in violation of General Stat-
utes (Rev. to 2011) § 53a-217 (a) (1), carrying a pistol
without a permit in violation of § 29-35 (a), altering
a firearm identification mark in violation of General
Statutes (Rev. to 2011) § 29-36, unlawfully carrying a
weapon in a vehicle in violation of § 29-38, criminal
attempt to assault a police officer in violation of General
Statutes § 53a-49 (a) (2), reckless endangerment in the
first degree in violation of General Statutes § 53a-63,
interfering with an officer in violation of General Stat-
utes § 53a-167a, and reckless driving in violation of Gen-
eral Statutes § 14-222. The defendant pleaded not guilty
to all charges and elected a trial to the court on the
charge of criminal possession of a firearm, and a jury
trial on all other charges.
  During the jury trial, Detective Vincent Imbimbo of
the firearms licensing unit of the department testified
that he determined that the defendant did not possess
a valid state pistol permit. He briefly described the
permitting process: ‘‘[O]nce you get your temporary
permit from the town you come to the state and get
your state permit. . . . We have databases and every-
one that has a pistol registered, a pistol permit, a gun
registered, security guards, we have everyone in one
database.’’ On redirect examination, Imbimbo clarified
the permitting process, noting that applicants must first
apply to their local police department for a temporary
state pistol permit, which is valid for sixty days.
Imbimbo explained that if the local authority, after con-
ducting a background investigation, grants a temporary
pistol permit, the application ‘‘comes up to’’ the depart-
ment, which runs further background investigations
before issuing a renewable state pistol permit.
  Imbimbo testified that he conducted a search of the
state database—which he agreed was an ‘‘accurate rep-
resentation of those citizens who possess a valid pistol
permit’’—using the defendant’s name and date of birth.3
Imbimbo determined that according to the database,
the defendant never possessed a state pistol permit.
On cross-examination, defense counsel inquired as to
whether Imbimbo’s research included both temporary
state pistol permits issued by local authorities and
renewable state pistol permits. The following colloquy
between defense counsel and Imbimbo ensued:
  ‘‘Q. . . . So is it possible that there would be a town
permit issued separate and distinct from the state per-
mit which would be issued after one had obtained a
town permit?
  ‘‘A. Correct.
  ‘‘Q. So, indeed, [the defendant] may have in fact pos-
sessed a town permit and never in fact went to the next
step to evolve to a state level; is that correct?
  ‘‘A. Right. If he did have a temporary permit from the
town it would be valid for [sixty] days from the issuance
from the town.
  ‘‘Q. . . . And did you check the possibility of him
having a town permit?
  ‘‘A. I cannot check the possibility of him having a
town permit. . . .
  ‘‘Q. So there is a possibility that at one point, perhaps
even at this point during the time in question that he
may have in fact possessed a valid town permit?
  ‘‘A. Possibility, yes. If it never came to our office to
get a valid state permit it’s a possibility.’’ (Emphasis
added.)
   Officer Manmeet Colon of the firearms unit of the
New Haven Police Department also testified for the
state regarding the defendant’s lack of a pistol permit.
Colon stated that he checked the files of the New Haven
Police Department, which issues temporary state pistol
permits for residents of New Haven, and verified that
there were no temporary state pistol permits for anyone
with the defendant’s name or date of birth in New Haven
at the time of the arrest. Colon also testified that a
search of the state firearms log—which would note
permits issued by the state—yielded no results for the
defendant’s name. On cross-examination, Colon stated
that although his search of the state firearms log dis-
plays pistol permit information from throughout the
state, he would be unable to ascertain from this search
whether the defendant had a temporary state permit
issued by any municipality other than New Haven.
   The jury found the defendant guilty of all charges
except altering a firearm identification mark and crimi-
nal attempt to assault a police officer and the court
found the defendant guilty of criminal possession of a
firearm. As to the charge of criminal possession of a
firearm, the defendant stipulated that he previously had
been convicted of a felony, but the trial court excluded
that evidence from the jury trial to avoid potential preju-
dice to the defendant. The court rendered judgment
in accordance with the verdict and the finding, and
sentenced the defendant to a total effective term of
twelve years of incarceration, execution suspended
after nine years, and three years of probation.
  The defendant appealed to the Appellate Court,
which reversed the judgment of the trial court in part
and affirmed it in part.4 State v. Davis, supra, 156 Conn.
App. 195. The Appellate Court held that the evidence
was insufficient to sustain the defendant’s conviction
of carrying a pistol without a permit and unlawful pos-
session of a weapon in a vehicle because the state failed
to prove beyond a reasonable doubt that the defendant
did not possess a valid pistol permit, which is an element
of both crimes. Id., 180–81. Specifically, the Appellate
Court determined that the state presented insufficient
evidence that the defendant lacked a temporary state
permit because the state did not prove that he resided
or owned a business in New Haven. Id., 188–89. The
Appellate Court also held that the jury could not infer
that the defendant did not possess a permit from evi-
dence of the defendant’s flight from the police because
consciousness of guilt evidence cannot be relied on to
prove a required substantive element of a crime. Id., 189.
Lastly, the Appellate Court rejected the state’s argument
that Imbimbo’s testimony alone, without a jury instruc-
tion on the permitting process pursuant to General Stat-
utes (Rev. to 2011) § 29-28 (b), was sufficient to
establish that applications for temporary state pistol
permits must be forwarded to the state for further
review and therefore would be discovered in a search
of those records. Id., 189–91. This appeal by the state,
following our grant of certification, followed. State v.
Davis, 317 Conn. 921, 118 A.3d 62 (2015).
    The state claims that the Appellate Court erred in
reversing the defendant’s conviction of carrying a pistol
without a permit and unlawful possession of a weapon
in a vehicle because the evidence was sufficient to prove
that the defendant did not lawfully possess a valid pistol
permit. Specifically, the state contends that the Appel-
late Court’s decision was based on an improper applica-
tion of the sufficiency of the evidence standard because
it focused its analysis on the absence of direct evidence
rather than the cumulative effect of both direct and
circumstantial evidence to prove this element of the
offenses. The defendant counters that the state failed
to present evidence sufficient for the jury to find beyond
a reasonable doubt that the defendant did not possess
a pistol permit because it did not present evidence that
the defendant was a resident of New Haven or lacked
a temporary permit from any other town in the state,
and the evidence did not establish that records of tem-
porary pistol permits are automatically forwarded to
the state. As an alternative ground for affirmance, the
defendant claims that the state did not present sufficient
evidence to prove the charge of unlawful possession
of a weapon in a vehicle because it did not present
evidence that the other occupant of the Nissan lacked
a pistol permit.5 We conclude that the state presented
sufficient evidence to establish beyond a reasonable
doubt that the defendant did not possess a state pistol
permit and we reject the defendant’s alternative
grounds for affirming the judgment of the Appellate
Court. Accordingly, we reverse in part the judgment of
the Appellate Court.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a [two part] test. First, we construe the evi-
dence in the light most favorable to sustaining the ver-
dict. Second, we determine whether upon the facts so
construed and the inferences reasonably drawn there-
from the [finder of fact] reasonably could have con-
cluded that the cumulative force of the evidence
established guilt beyond a reasonable doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v. Led-
better, 275 Conn. 534, 542–43, 881 A.2d 290 (2005), cert.
denied, 547 U.S. 1082, 126 S. Ct. 1798, 164 L. Ed. 2d
537 (2006).
  We first examine the elements of the offenses at issue.
To establish that a defendant is guilty of carrying a
pistol without a permit in violation of § 29-35 (a), the
state must prove that the defendant: (1) carried a pistol
or revolver upon his or her person; (2) did so without
the proper permit; and (3) was not within his or her
dwelling house or place of business.6 See State v.
Knight, 266 Conn. 658, 667, 835 A.2d 47 (2003). In a
prosecution of unlawful possession of a weapon in a
vehicle in violation of § 29-38 (a), the state must prove
that the defendant: (1) owned, operated or occupied
the vehicle; (2) had a weapon in the vehicle; (3) knew
the weapon was in the vehicle; and (4) had no permit
or registration for the weapon. See State v. Delossantos,
211 Conn. 258, 273, 559 A.2d 164, cert. denied, 493 U.S.
866, 110 S. Ct. 188, 107 L. Ed. 2d 645 (1989). Both
§§ 29-35 and 29-38 require the state to prove beyond a
reasonable doubt that a defendant did not possess a
pistol permit at the time of the offense.
   The permitting process and qualifications for
obtaining a pistol permit are codified in General Stat-
utes (Rev. to 2011) § 29-28 and incorporated by refer-
ence into §§ 29-35 and 29-38. Specifically, General
Statutes (Rev. to 2011) § 29-28 (b) sets forth a two step
process for obtaining a pistol permit. An applicant must
first submit an application for a temporary state pistol
permit to the municipality where he or she resides or
owns a business. General Statutes (Rev. to 2011) § 29-
28 (b). If the applicant is not disqualified for any of the
reasons enumerated in General Statutes (Rev. to 2011)
§ 29-28 (b) (1) through (10)—such as for a prior felony
conviction—the local authority issues a nonrenewable
temporary state pistol permit valid for sixty days. See
General Statutes § 29-30 (c). Next, once the temporary
state pistol permit is issued, the local authority is
required to forward the application to the state licensing
authority; General Statutes (Rev. to 2011) § 29-28 (b);
which subsequently issues a renewable state pistol per-
mit valid for five years. See General Statutes § 29-30 (c).
   In the present case, when construing the evidence in
the light most favorable to sustaining the guilty verdict,
the cumulative impact of the evidence presented at trial
reasonably and logically supported the jury’s conclu-
sion that the defendant was guilty beyond a reasonable
doubt of carrying a pistol without a permit and unlawful
possession of a weapon in a vehicle. From the testimony
of Ingles, Stephenson, Imbimbo, and Colon, along with
the reasonable and logical inferences to be drawn from
that testimony, the jury reasonably could have con-
cluded that the defendant did not possess a valid pis-
tol permit.
   Imbimbo testified that the defendant did not possess
a renewable state issued pistol permit because his name
and date of birth were not in the state permit database.
Colon testified that the defendant never applied for a
temporary pistol permit in New Haven and his name
was not listed in the state firearms log.7 This testimony
constitutes uncontroverted direct evidence that the
defendant did not possess a renewable state pistol per-
mit at the time of the offense or a temporary state pistol
permit issued by New Haven, the city where all events
leading up to and including the defendant’s arrest
took place.
   Additionally, there is ample circumstantial evidence
in the present case from which the jury could have
inferred that the defendant did not possess a temporary
pistol permit. We have long held that a conviction can be
sustained by circumstantial evidence alone. See State v.
Buhl, 321 Conn. 688, 713, 138 A.3d 868 (2016) (‘‘it does
not diminish the probative force of the evidence that
it consists, in whole or in part, of evidence that is cir-
cumstantial rather than direct’’ [internal quotation
marks omitted]); see also State v. Gary, 273 Conn. 393,
405, 869 A.2d 1236 (2005); State v. Perez, 183 Conn. 225,
227, 439 A.2d 305 (1981); State v. Cari, 163 Conn. 174,
179, 303 A.2d 7 (1972). Ingles testified that the defendant
fled from the police, discarded the handgun into a
dumpster, and that, at the scene of the arrest, he deter-
mined that the defendant was not lawfully permitted
to carry a firearm. Stephenson testified that the serial
number on the handgun had been intentionally obliter-
ated, in a likely attempt to conceal its origin, and, there-
fore, that the handgun was stolen. The jury reasonably
could infer that this circumstantial evidence establishes
that the defendant did not possess a valid pistol permit
because a pistol permit holder, whether it be a tempo-
rary state permit or a renewable state permit, likely
would not: (1) flee from police officers; (2) discard his
handgun in a public place in an effort to distance himself
from it while being pursued by police officers; (3) pos-
sess a handgun with an obliterated serial number; (4)
possess a stolen handgun; and (5) be deemed to be
unable to lawfully carry a firearm by a police officer
at the scene of the crimes.8 When viewed cumulatively
with the direct evidence that the defendant lacked a
renewable state pistol permit and a temporary state
pistol permit from New Haven, the testimony provided
sufficient circumstantial evidence from which the jury
may have reasonably and logically inferred beyond a
reasonable doubt that the defendant did not possess a
valid temporary state pistol permit.
   When construing the evidence presented by the state
in the light most favorable to sustaining the guilty ver-
dict—and with our focus on the evidence presented,
not the evidence that the state failed to present—we
hold that the jury reasonably could have concluded that
the cumulative force of all the evidence—both direct
and circumstantial—established that the defendant did
not possess any pistol permit beyond a reasonable
doubt, and therefore was guilty of carrying a pistol
without a permit and unlawful possession of a weapon
in a vehicle.
   Notwithstanding the abundant direct and circumstan-
tial evidence tending to prove that the defendant lacked
a pistol permit, the defendant cites this court’s decision
in State v. Beauton, 170 Conn. 234, 239, 36 A.2d 1105
(1976), to support the proposition that the prosecution
must have introduced direct evidence of the defendant’s
lack of both a temporary and renewable state permit
in order for the evidence to be sufficient to support the
jury’s verdict. This argument ignores the fact that in
2001, General Statutes (Rev. to 2001) § 29-28 (b) was
heavily amended by No. 01-130, § 4, of the 2001 Public
Acts (P.A. 01-130). The previous statute provided for a
dual permit system, whereby an applicant first would
obtain a local permit from the town where he or she
maintained a residence or a place of business. General
Statutes (Rev. to 2001) § 29-28 (b). This local permit
allowed the holder to carry a handgun within that partic-
ular jurisdiction. General Statutes (Rev. to 2001) § 29-
28 (b). The holder of a local permit would then have
to obtain a separate state permit in order to carry a
handgun within the state. General Statutes (Rev. to
2001) § 29-28 (b). Unlike the current two step, one per-
mit system, the local and the state permits were two
separate and distinct licenses, each valid for five years,
and each fully renewable. General Statutes (Rev. to
2001) § 29-30 (b) and (c). Further, a licensee could allow
the local permit to expire while maintaining the state
permit. General Statutes (Rev. to 2001) § 29-30 (c).
Essentially, prior to P.A. 01-130, a person may have held
only a local permit indefinitely and would have been
lawfully able to carry a handgun within his or her town.
Additionally, that same person could have held a state
permit only, and would have been lawfully able to carry
a handgun in any town in Connecticut.
   We find the defendant’s reliance on State v. Beauton,
supra, 170 Conn. 234, unpersuasive given the changes
in permitting procedures made by P.A. 01-130. In Beau-
ton, a case this court decided in 1976, the state pre-
sented evidence that the defendant lacked only a local
permit, without presenting any evidence as to the
absence of a state permit. Id., 238–39. This court found
that the evidence was insufficient to support the defen-
dant’s conviction for violation of General Statutes (Rev.
to 1975) § 29-38. Id., 240–41. The present case, in con-
trast to Beauton, involves the updated two step, unified
permitting procedure as enumerated in General Stat-
utes (Rev. to 2011) § 29-28 and as explained to the jury
by the testimony of Imbimbo and Colon. Thus, unlike
the permitting procedure prior to P.A. 01-130, the state
in the present case was required to prove that the defen-
dant lacked only a state permit, because there are no
longer two separate and distinct pistol permits, but
instead two steps in one unified permitting procedure.
A person who lacks a renewable state pistol permit
now is much less likely to possess a temporary permit
than if he possessed a temporary permit prior to the
2001 amendments because temporary permits are not
renewable, valid for only sixty days, and automatically
evolve into a renewable permit if approved by the state.
   To the extent that the defendant relies on Imbimbo’s
testimony that there was a ‘‘possibility’’ that the defen-
dant may have possessed a valid temporary pistol per-
mit despite Imbimbo’s search of the state database, that
statement could have been discounted by the jury or
merely credited as evidence that a remote possibility
existed that through some malfunction of the permitting
process the temporary permit was never forwarded to
the state. See State v. Ledbetter, supra, 275 Conn. 543
(‘‘proof beyond a reasonable doubt does not mean proof
beyond all possible doubt . . . nor does proof beyond
a reasonable doubt require acceptance of every hypoth-
esis of innocence posed by the defendant that, had it
been found credible by the [finder of fact], would have
resulted in an acquittal’’ [internal quotation marks
omitted]).
   The defendant also urges us to affirm the judgment
of the Appellate Court on the alternative ground that
the state did not present sufficient evidence to prove
the charge of unlawful possession of a weapon in a
vehicle in violation of § 29-38 because it did not present
evidence that the other occupant of the Nissan lacked
a pistol permit. The defendant concedes that this alter-
native ground for affirmance was not preserved and
therefore asks for review pursuant to State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989). We review
the defendant’s unpreserved claim because ‘‘any defen-
dant found guilty on the basis of insufficient evidence
has been deprived of a constitutional right and is enti-
tled to review whether or not the claim was preserved
at trial.’’ State v. Coleman, 83 Conn. App. 672, 679, 851
A.2d 329, cert. denied, 271 Conn. 910, 859 A.2d 571
(2004), cert. denied, 544 U.S. 1050, 125 S. Ct. 2290, 161
L. Ed. 2d 1091 (2005).
  As noted earlier, the essential elements of § 29-38 (a)
are that the defendant: (1) owned, operated or occupied
the vehicle; (2) had a weapon in the vehicle; (3) knew
the weapon was in the vehicle; and (4) had no permit
or registration for the weapon. See State v. Delossantos,
supra, 211 Conn. 273. In addition to these elements, the
defendant, citing State v. Holloway, 117 Conn. App. 798,
820, 982 A.2d 231 (2009), cert. denied, 297 Conn. 925,
998 A.2d 1194 (2010), State v. Mebane, 17 Conn. App.
243, 246, 551 A.2d 1268, cert. denied, 210 Conn. 811,
556 A.2d 609, cert. denied, 492 U.S. 919, 109 S. Ct. 3245,
106 L. Ed. 2d 591 (1989), and State v. Smith, 9 Conn.
App. 330, 338–39, 518 A.2d 956 (1986), contends that if
there are other passengers in the vehicle, the state must
additionally prove that those passengers similarly did
not possess a pistol permit. The present case is clearly
distinguishable from each of the cases cited by the
defendant because the gun here was discovered by
police outside of the Nissan rather than inside the Nis-
san. In the present case, the evidence clearly indicates
that the defendant was in exclusive control of the hand-
gun from the moment he exited the Nissan until he
discarded the handgun in the dumpster. Given Ingles’
testimony that the defendant was driving at a very high
rate of speed during the pursuit and exited the Nissan
once it became immobilized—and the lack of evidence
that anyone other than the defendant possessed the
gun in the vehicle—it would be reasonable and logical
for the jury also to conclude that the gun did not change
hands while the defendant and the passenger were
inside the Nissan. Therefore, there is little question that
the defendant was in exclusive control of the handgun
both inside and outside the Nissan. Accordingly, the
facts of the present case more closely resemble those
of State v. Gonzalez, 25 Conn. App. 433, 445, 595 A.2d
443 (1991), aff’d, 222 Conn. 718, 609 A.2d 1003 (1992),
in which the Appellate Court held that the state need not
prove whether other occupants of a vehicle possessed
pistol permits when the evidence clearly shows that a
defendant possessed the gun inside and outside of the
vehicle. Accordingly, we reject the defendant’s alterna-
tive grounds for affirmance.
  The judgment of the Appellate Court is reversed only
as to that court’s reversal of the defendant’s conviction
of the crimes of carrying a pistol without a permit and
unlawful possession of a weapon in a vehicle, and the
case is remanded to that court with direction to affirm
the judgment of the trial court; the judgment of the
Appellate Court is affirmed in all other respects.
      In this opinion the other justices concurred.
  1
     General Statutes § 29-35 (a) provides in relevant part: ‘‘No person shall
carry any pistol or revolver upon his or her person, except when such person
is within the dwelling house or place of business of such person, without
a permit to carry the same issued as provided in section 29-28. . . .’’
   General Statutes (Rev. to 2011) § 29-38 (a) provides in relevant part: ‘‘Any
person who knowingly has, in any vehicle owned, operated or occupied by
such person, any weapon, any pistol or revolver for which a proper permit
has not been issued as provided in section 29-28 or any machine gun which
has not been registered as required by section 53-202, shall be fined not
more than one thousand dollars or imprisoned not more than five years or
both, and the presence of any such weapon, pistol or revolver, or machine
gun in any vehicle shall be prima facie evidence of a violation of this section
by the owner, operator and each occupant thereof. . . .’’ All references
herein to § 29-38 (a) are to the 2011 revision of the statute unless other-
wise indicated.
   2
     Stephenson did not elaborate on the meaning of NCIC during his testi-
mony. The NCIC is the National Crime Information Center, which is a
database maintained by the Federal Bureau of Investigation containing
aggregated criminal justice information from a variety of sources. Commis-
sioner of Correction v. Freedom of Information Commission, 307 Conn.
53, 58 n.4, 52 A.3d 636 (2012). Some files in the database contain information
about individuals, other files contain records regarding stolen property. Id.
   3
     The transcript reflects that the prosecutor initially asked Imbimbo
whether he searched the database with the defendant’s name and a date of
birth of November 29, 1998. The court later engaged in this colloquy with
the prosecutor:
   ‘‘The Court: . . . [W]hat was the date of birth, you inquired, I might have
wrote it down wrong?
   ‘‘[The Prosecutor]: November 29, 2008—I mean, I’m sorry, 1988.
   ‘‘The Court: 1988. Okay. I’m sorry. I misheard.’’
   On the basis of this colloquy, it is reasonable for the jury to infer that
Imbimbo searched for the correct date of birth of November 29, 1988.
   4
     The Appellate Court reversed the judgment of the trial court only as to
the charges of carrying a pistol without a permit and unlawful possession
of a weapon in a vehicle. State v. Davis, supra, 156 Conn. App. 195. The
Appellate Court rejected the defendant’s claim that the trial court improperly
intervened and assisted the prosecution at trial and, accordingly, affirmed
the judgment in all other respects. Id., 191–92.
   5
     The defendant also claims as an alternative ground for affirmance that
the trial court violated his federal and state due process rights when it failed
to instruct the jury that the state must prove that: (1) the defendant did not
have a temporary state pistol permit issued by a municipality; and (2) none
of the occupants of the Nissan had a pistol permit. Because we conclude that
the evidence was sufficient to support the jury’s verdict that the defendant
violated §§ 29-35 and 29-38, we reject this alternative ground for affirmance.
   6
     We note that the third element of § 29-35 was not placed at issue by the
defendant. See State v. Tinsley, 181 Conn. 388, 402, 435 A.2d 1002 (1980),
cert. denied, 449 U.S. 1086, 101 S. Ct. 874, 66 L. Ed. 2d 811 (1981), overruled
on other grounds by State v. Pinnock, 220 Conn. 765, 788, 601 A.2d 521 (1992).
   7
     It is unclear from the record whether the database searched by Imbimbo
is the same list as the firearms log searched by Colon.
   8
     This court has repeatedly held that a jury may infer guilt based on
consciousness of guilt evidence in conjunction with other evidence, as in
the present case. The Appellate Court interpreted the principle in State v.
Bell, 113 Conn. App. 25, 50, 964 A.2d 568, cert. denied, 291 Conn. 914, 969
A.2d 175 (2009), that ‘‘[a] consciousness of guilt instruction is . . . not so
directly related to an essential element of the crime that an improper flight
instruction raises constitutional implications’’; (internal quotation marks
omitted); to mean that ‘‘consciousness of guilt evidence cannot be relied
on to prove the required substantive elements of a crime’’ and determined,
therefore, that the defendant’s flight from the police officers and the dis-
carding of the handgun cannot support an inference that he did not possess
a pistol permit. State v. Davis, supra, 156 Conn. App. 189. We disagree.
See State v. Morelli, 293 Conn. 147, 154, 976 A.2d 678 (2009) (evidence
of consciousness of guilt, along with other evidence, provided sufficient
evidence to prove that defendant was under influence of intoxicating liquor,
essential element of operating motor vehicle while under influence of intox-
icating liquor in violation of General Statutes [Rev. to 2003] § 14-227a [a]);
State v. Groomes, 232 Conn. 455, 473–74, 656 A.2d 646 (1995) (holding that
trial court properly instructed jury that it may use defendant’s flight as
consciousness of guilt and as independent circumstantial evidence of defen-
dant’s guilt); State v. Gray, 221 Conn. 713, 722–24, 607 A.2d 391 (conscious-
ness of guilt evidence manifested both before and after fire provided
sufficient evidence for jury to conclude defendant was guilty of arson), cert.
denied, 506 U.S. 872, 113 S. Ct. 207, 121 L. Ed. 2d 148 (1992); State v. Marra,
215 Conn. 716, 729, 579 A.2d 9 (1990) (consciousness of guilt evidence
supported jury’s reasonable inference that defendant aided in abduction);
State v. Weinberg, 215 Conn. 231, 255, 575 A.2d 1003 (‘‘consciousness of
guilt is strong evidence that [a defendant] is indeed guilty’’ [internal quotation
marks omitted]), cert. denied, 498 U.S. 967, 111 S. Ct. 430, 112 L. Ed. 2d
413 (1990).